UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MARK SHAFFER, MARGARET MAULDIN,
CHARAFEDDINE ZAITOUN, and MARK
LESSIN, individually and on behalf of all
others similarly situated,

Plaintiffs, Civil Case No. 20-1145 (RJL)

Vv.

THE GEORGE WASHINGTON
UNIVERSITY and THE BOARD OF
TRUSTEES OF GEORGE WASHINGTON
UNIVERSITY,

Defendants.

 

MEMORANDUM OPINION
(March #f, 2021) [Dkt. # 18]

Plaintiffs, current students and parents of current students enrolled in undergraduate
and graduate programs at The George Washington University, filed this consolidated
purported class action complaint against defendants The George Washington University and
The Board of Trustees of George Washington University (“GW” or “defendants”) on July 15,
2020. This case is one of many across the country challenging universities’ responses to the
COVID-19 pandemic. Plaintiffs assert claims for breach of express and implied contracts,
unjust enrichment, and conversion, claiming that GW acted unlawfully when it failed to

provide on-campus classes and facilities following the outbreak of the COVID-19 pandemic.
On August 12, 2020, defendants moved to dismiss the action for failure to state a
claim under Federal Rule of Civil Procedure 12(b)(6). Upon consideration of the pleadings,
the relevant law, and for the reasons stated below, defendants’ motion to dismiss is
GRANTED, and this case is DISMISSED.

BACKGROUND

GW is a private institution of higher learning located in Washington, D.C. Compl. §
23. Prior to the COVID-19 pandemic, GW offered few online courses and programs. Jd. §
38. However, on March 10, 2020, in response to the emerging COVID-19 pandemic, GW
announced that beginning on March 23, in-person classes would temporarily shift to remote
instruction to protect the health and well-being of students, faculty, and staff, and to ensure
continuity of instruction for all enrolled students. Defendants’ Motion to Dismiss
(hereinafter “Defs.’ Mot.”) at 3. Remote learning continued for the remainder of the Spring
2020 semester. Jd. Most students were required to vacate residence halls, classes
transitioned online, and university facilities were closed. Jd. at 3-4. GW offered students
prorated refunds of housing, dining, and parking fees, id. at 4, but otherwise declined to
refund tuition and other fees. Compl. § 2.

Plaintiffs contend that this denial amounted to a breach of express and implied
contracts, unjust enrichment, and conversion on the part of GW. Compl. §§ 104-140. They

bring these claims on behalf of a purported class of similarly situated persons, including all
who paid GW tuition, fees, and/or room and board for “on-campus” programs, but who were
denied use of and/or access to in-person instruction and/or campus facilities. Jd. 491.
LEGAL STANDARDS AND ANALYSIS

A Rule 12(b)(6) motion to dismiss “tests the legal sufficiency of a complaint.”
Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). To survive a motion to dismiss, a
complaint “must contain sufficient factual matter, accepted as true, to state a claim to relief
that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation
marks omitted). A claim is facially plausible when the complaint allegations allow the Court
to “draw the reasonable inference that the defendant is liable for the misconduct alleged.” Jd.

Although the standard does not amount to a “probability requirement,” it does require more
than a “sheer possibility that a defendant has acted unlawfully.” /d. “Threadbare recitals of
the elements of a cause of action, supported by mere conclusory statements,” are not
sufficient to state a claim. /gbal, 556 U.S. at 678.

In resolving a Rule 12(b)(6) motion, the Court “assumes the truth of all well-pleaded
factual allegations in the complaint and construes reasonable inferences from those
allegations in the plaintiff's favor[.]” Sissel v. U.S. Dep’t of Health & Human Servs., 760
F.3d 1, 4 (D.C. Cir. 2014). In addition to the complaint’s factual allegations, the Court may
consider “documents attached to or incorporated in the complaint, matters of which courts
may take judicial notice, and documents appended to a motion to dismiss whose authenticity

is not disputed, if they are referred to in the complaint and integral to a claim.” Harris v.
Amalgamated Transit Union Local 689, 825 F.Supp.2d 82, 85 (D.D.C. 2011).

A. Breach of Contract and Breach of Implied Contract Claims

Plaintiffs brought breach of contract claims against GW, alleging that its decision to
transition from in-person to online education breached its express and implied contracts with
students. Defendants moved to dismiss, arguing that plaintiffs failed to plead an enforceable
contractual obligation; that plaintiffs failed to allege any breach of the terms of GW’s
contract with its students; and that D.C. law counsels against judicial intervention in
discretionary educational decisions. See generally Compl.

Under D.C. law, “[t]o prevail on a claim of breach of contract, a party must establish (1) a
valid contract between the parties; (2) an obligation or duty arising out of the contract; (3) a
breach of that duty; and (4) damages caused by the breach.” Brown v. Sessions, 774 F.3d
1016, 1024 (D.C. Cir. 2014) (quoting Tsintolas Realty Co. v. Mendez, 984 A.2d 181, 187
(D.C. 2009)). The alleged obligation that underlies the claim “must be so definite in its terms
.., that the promises and performances to be rendered by each party are reasonably certain.”
Basch v, George Washington Univ., 370 A.2d 1364, 1367 (D.C. 1977). Moreover, a plaintiff
must plausibly allege a university’s intent to be bound by a particular statement creating such
an obligation. /d.; Shinabargar v. Bd. Of Trustees of Univ. of Dist. Of Columbia, 164
F.Supp.3d 1, 29 (D.D.C. 2016). Language that merely “expresse[s] an expectancy” fails to
satisfy these standards. Basch, 370 A.2d at 1368. Plaintiffs’ contractual claims fail because

they have not alleged any facts showing that GW breached a contractual obligation, nor any
intent to be bound by the generalized statements in their university documents.

Plaintiffs claim that they contracted, and paid tuition for, on-campus university
experiences that included benefits impossible to replicate online. They contend that this
promise appears throughout university documents, including online publications, GW’s
Bulletin, and the bills sent to students. See Plaintiffs’ Opposition to Defendants’ Motion to
Dismiss (hereinafter “Pls.’ Opp.”) at 12. By moving online, they argue, GW failed to meet
their obligation to provide students with the benefits they contracted for, including in-person
interaction with peers, mentors, professors, and guest speakers; access to technology,
libraries, and laboratories; opportunities to attend or participate in spectator sports and
athletic programs; access to student government and health services; participation in
extracurricular groups; and other opportunities. Jd. at 6-7.

Unfortunately for plaintiffs, no plausible reading of the university materials gives rise to
an enforceable contractual promise for in-person instruction. Plaintiffs point to broad
descriptions of GW’s campus and common student experiences, as well as customary
practice. Compl. {J 45-48. Plaintiffs also point to the differences between GW’s in-person
and online degree programs. See Pls.’ Opp. at 12-13. But these general descriptions and
distinctions do not create enforceable obligations on the part of GW. The mere presence of
certain language in a university bulletin “is not enough to support a finding that the language
amounted to a contractual obligation.” Basch, 370 A.2d at 1366-67. GW’s university

documents certainly reference on-campus experiences and distinguish between on-campus
and online instruction, but nowhere do plaintiffs identify language sufficiently “definite in its
terms” amounting to a promise for in-person instruction. Jd. at 1367. Materials touting the
vitality of the campus experience certainly create an expectancy for on-campus education, but
do not definitively promise such.

Moreover, plaintiffs do not identify any language or other evidence, in these university
documents or elsewhere, indicating GW’s intent to be bound to provide in-person instruction.
In fact, the Bulletin expressly provides that GW “reserves the right to change courses,
programs, fees, and the academic calendar, or to make other changes deemed necessary or
desirable, giving advance notice of change when possible,” and that “[t]he University
reserves the right to make changes in programs without notice whenever circumstances
warrant such changes.” Defs.’ Mot. at 12 (emphasis added). For these reasons, plaintiffs’
contract claims must be DISMISSED.

B. Unjust Enrichment Claim

Where a contract exists, an unjust enrichment claim generally is not appropriate because it
requires a court to “displace the terms of that contract and impose some other duties not
chosen by the parties.” Emerine v. Yancey, 680 A.2d 1380, 1384 (D.C. 1996) (internal
citation omitted); see also Harrington v. Trotman, 983 A.2d 342, 346 (D.C. 2009) (“[T]here
can be no claim for unjust enrichment when an express contract exists between the parties.”)
(internal citation omitted). D.C. courts consider “promissory estoppel and unjust enrichment

as remedies for failed agreements,” and “tend not to allow either action to proceed in the
presence of an actual contract between the parties.” Vila v. Inter-Am. Inv., Corp., 570 F.3d
274, 279 (D.C. Cir. 2009); see also Plesha, 725 F. Supp. 2d at 112 (quoting Bloomgarden v.
Coyer, 479 F.2d 201, 210 (D.C. Cir. 1973) ) (“There is, of course, no need to resort to [a
quasi-contract] when the evidence sustains the existence of a true contract, either express or
implied in fact.”). It thus follows that the claim for unjust enrichment against GW should
also be DISMISSED.

C. Conversion Claim

Similarly to their unjust enrichment claim, plaintiffs’ conversion claim is insufficiently
distinct from their contract claims to survive. Plaintiffs’ conversion claim turns on the
contention that GW may not retain funds paid to it in exchange for certain unperformed
services where a contract exist between the parties. As defendants rightly note, that is a
contract claim, and not a claim for conversion. See Choharis v. State Farm Fire & Cas. Co.,
961 A.2d 1080, 1089 n. 13 (D.C. 2008) (“Failure by a contracting party to pay the contract
price of debt... is not a conversion but merely breach of contract”). As such, it also follows

that the claim for conversion against GW should also be DISMISSED.
CONCLUSION
For the foregoing reasons, GW’s motion to dismiss is hereby GRANTED, and this
case is DISMISSED. A separate order consistent with this decision accompanies this

Memorandum.Opinion.

RICHARD\, LION
United States District Judge